DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       PAXTON P. BROMLEY,
                            Appellant,

                                   v.

                  PBG PROPERTY SERVICES LLC,
                           Appellee.

                             No. 4D21-138

                         [February 11, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward    County;   Betsy  Benson,     Judge;   L.T.  Case     Nos.
062019CC001629AXXXCE and 062019AP003847AXCCCE.

  Paxton P. Bromley, Marathon, pro se.

  Richard B. Carey of Carey Law Group, P.A., West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.